DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 6 and 13-14 rejected under 35 U.S.C. 103.
Claims 2-5, 7-12 and 15-20 are objected to.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 7, please change “bypass diodes” to“bypass diode
In line 8, please change “the solar photovoltaic battery strings” to “multiple solar photovoltaic battery strings”
In line 11, please change “multiple photovoltaic battery strings” to “the multiple photovoltaic battery strings”
In line 12, please change “for maximum power point tracking control” to “for the  maximum power point tracking control”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0251034), and further in view of Shinjo et al. (JP 3216295 U).
Regarding claim 1, Lee teaches a method comprising: 
collecting, by a control unit, solar photovoltaic battery operation information indicating a solar photovoltaic battery operation state, from a signal of a solar photovoltaic battery detection unit (e.g. figures 2 and 5, paragraph [0057], Path Control Unit 30 receives solar cell operation information from first MPPT controller 23 and second MPPT controller 25 of figure 2, where MPPT refers to maximum power point tracking), while maximum power point tracking control is performed with the solar photovoltaic battery system in operation (e.g. figures 2 and 4-5, paragraph [0057], first MPPT controller 23 and second MPPT controller 25 perform maximum power point tracking control while first solar cell 11 and second solar cell outputs voltage as shown in figure 4); and 
wherein the solar photovoltaic battery operation information includes maximum power point voltage for maximum power point tracking control (e.g. figures 2 and 4-5, paragraph [0127], step S14 of figure 5, maximum power voltage is the operation information related to first solar cell 11). 
However, Lee is silent with regard to a method of diagnosing malfunctioning of a bypass diode in a solar photovoltaic battery system, the method comprising:
determining, by the control unit, whether or not the bypass diodes installed in the bypass circuits for the solar photovoltaic battery strings malfunction based on the collected solar photovoltaic battery operation information, wherein the solar photovoltaic battery operation information includes open circuit voltage in a circuit having multiple solar photovoltaic battery strings, and 
wherein the solar photovoltaic battery system includes the multiple solar photovoltaic battery strings, each being configured with multiple solar photovoltaic battery cells or solar photovoltaic battery modules that are serially connected, and which has a configuration in which a bypass circuit is connected between both ends of each solar photovoltaic battery string in a state where the multiple solar photovoltaic battery strings are serially connected and in which the bypass diode is installed in each bypass circuit for each of the solar photovoltaic battery strings.
Shinjo teaches a method of diagnosing malfunctioning of a bypass diode in a solar photovoltaic battery system (e.g. figures 7 and 9, paragraph 27, of Description-of-Embodiments, “Further, as shown in figure 9, when the bypass diode 34 of a certain cluster 35 has an open failure, the cell string 33 of the solar cell module 31 is not deteriorated… it is possible to detect they the bypass diode 34 of the cluster 35 has an open failure”, bypass diode 34 has an open failure of cell string 33 is detected as shown in figure 9), the method comprising:
determining whether or not the bypass diodes installed in the bypass circuits for the solar photovoltaic battery strings malfunction based on collected solar photovoltaic battery operation information, wherein the solar photovoltaic battery operation information includes open circuit voltage in a circuit having multiple solar photovoltaic battery strings (e.g. figures 7 and 9, paragraph 27, of Description-of-Embodiments, “Further, as shown in figure 9, when the bypass diode 34 of a certain cluster 35 has an open failure, … it is possible to detect they the bypass diode 34 of the cluster 35 has an open failure”, open failure is when bypass diode 34 becomes open and it is obvious and logical to detect an open circuit voltage of the bypass diode 34 first in order to determine that the bypass diode is an open circuit because the open failure of the bypass diode 34 generates a significant open circuit voltage that can be easily measured and used to detect the open failure of the bypass diode 34), and 
wherein the solar photovoltaic battery system includes the multiple solar photovoltaic battery strings (e.g. figures 6-7 and 9,  solar clusters 35), each being configured with multiple solar photovoltaic battery cells or solar photovoltaic battery modules that are serially connected (e.g. figures 6-7 and 9,  each solar clusters 35 has solar cells 32), and which has a configuration in which a bypass circuit is connected between both ends of each solar photovoltaic battery string in a state where the multiple solar photovoltaic battery strings are serially connected and in which the bypass diode is installed in each bypass circuit for each of the solar photovoltaic battery strings (e.g. figures 6-7 and 9, bypass diodes 34 connected between both ends of corresponding solar clusters 35 which are serially connected as indicated by an arrow flow indicator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee by applying the teaching of Shinjo to explicitly have a method of diagnosing malfunctioning of a bypass diode in a solar photovoltaic battery system, the method comprising:
determining, by the control unit, whether or not the bypass diodes installed in the bypass circuits for the solar photovoltaic battery strings malfunction based on the collected solar photovoltaic battery operation information, wherein the solar photovoltaic battery operation information includes open circuit voltage in a circuit having multiple solar photovoltaic battery strings, and 
wherein the solar photovoltaic battery system includes the multiple solar photovoltaic battery strings, each being configured with multiple solar photovoltaic battery cells or solar photovoltaic battery modules that are serially connected, and which has a configuration in which a bypass circuit is connected between both ends of each solar photovoltaic battery string in a state where the multiple solar photovoltaic battery strings are serially connected and in which the bypass diode is installed in each bypass circuit for each of the solar photovoltaic battery strings, for the purpose of having the capability of detecting open failure of bypass diodes when performing deterioration diagnosis of solar cell module so that such failure is not caused by functionality of the solar cell module (e.g. Shinjo, paragraph 2 of Description-of-Embodiments).
Regarding claim 6, combination of Lee and Shinjo teaches wherein the solar photovoltaic battery operation information further includes maximum power point current in the circuit having the multiple solar photovoltaic battery strings (e.g. Lee, figure 5, paragraphs [0060]-[0061] and [0078], because power is based on voltage and current, it is obvious to use maximum power point current as part of the operation information so that it is used to estimate power in step S12).
Regarding claim 13, combination of Lee and Shinjo teaches wherein the method comprises: when it is determined that an output-decreasing state where a solar photovoltaic battery output decreases equal to or less than a given value is entered, collecting, by the control unit, the solar photovoltaic battery operation information and determining whether or not the bypass diodes malfunction (e.g. Lee, figure 5, step S14, compare maximum power voltage of first solar cell to a bypass allowable voltage range).
Regarding claim 14, combination of Lee and Shinjo teaches wherein the method comprises: when it is determined that at least one of the bypass diodes is in the malfunction state, alerting, by the control unit, an operator of an alerting device of the malfunctioning state of the bypass diode (e.g. it is obvious and logical  to alert a user of the open failure of the bypass diodes because doing allow the user to take further action to prevent causing fire to occur).
Allowable Subject Matter
Claims 2-5, 7-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAIDONG ZHANG/Examiner, Art Unit 2858